IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,428-02


                              IN RE MARTIN MENDOZA, Relator


              ON APPLICATION FOR A WRIT OF MANDAMUS
                      CAUSE NO. W11-63193-J(A)
IN THE CRIMINAL DISTRICT COURT NUMBER THREE FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the Criminal District Court Number Three of Dallas County, that more than 35 days

have elapsed, and that the application has not yet been forwarded to this Court. This Court held the

application in abeyance and ordered the District Clerk to respond.

        The Dallas County District Clerk has responded by sending this Court an order designating

issues dated March 4, 2014.

        Respondent, the Judge of the Criminal District Court Number Three of Dallas County, shall
                                                                                                  2

file a response with this Court by having the District Clerk submit the record on such habeas corpus

application. In the alternative, Respondent may resolve the issues set out in the order designating

issues and then have the District Clerk submit the record on such application. In either case,

Respondent’s answer shall be submitted within 30 days of the date of this order. This application

for leave to file a writ of mandamus will be held in abeyance until Respondent has submitted his

response.



Filed: November 19, 2014
Do not publish